Citation Nr: 1218918	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity (RUE) prior to March 10, 2011. 

2.  Entitlement to a rating for radiculopathy of the RUE in excess of 30 percent since March 10, 2011. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left upper extremity (LUE) prior to March 10, 2011.  

4.  Entitlement to a rating for radiculopathy of the LUE in excess of 20 percent since March 10, 2011.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The May 2007 rating decision granted service connection for radiculopathy (stemming from service-connected cervical stenosis) of each upper extremity and assigned in initial 10 percent ratings for each, effective June 29, 2005 (one year prior to receipt of the claim on June 29, 2006).  See generally Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In a February 2011 decision, the Board granted an increase from 20 percent to 30 percent for service-connected cervical stenosis.  In light of that grant, the claims for initial ratings in excess of 10 percent for radiculopathy of the each upper extremity were remanded for further development.  A February 2011 rating decision effectuated that grant of an increased rating for the cervical stenosis, effective November 1, 2006.  

Thereafter, the RO, in a March 2012 rating decision granted an increase in the 10 percent rating for radiculopathy of the RUE to 30 percent effective March 10, 2011 (date of VA examination) and granted an increase in the 10 percent rating for radiculopathy of the LUE to 20 percent effective that same date.  

The Veteran is service-connected for an undifferentiated somatoform disorder (psychophysiological reaction of the nervous system associated with headaches and hysterical reaction), rated 70 percent ; ischemic heart disease, rated 60 percent ; cervical stenosis (previously rated as cervical radiculopathy and fusion), rated 30 percent ; radiculopathy of the RUE, rated 30 percent ; radiculopathy of the LUE, rated 20 percent ; radiculopathy of the left lower extremity, rated 20 percent ; radiculopathy of the right lower extremity, rated 20 percent ; and noncompensable ratings are assigned for a right inguinal hernia, an asymptomatic scar of the anterior aspect of the left knee; and cephalgia (headaches).  There is a combined disability evaluation of 100 percent.  The Veteran is also in receipt of a TDIU rating and SMC on account of ischemic heart disease, a single disability upon which a TDIU rating is based and additional service-connected disabilities independently rated 60 percent or more since August 31, 2010.  The Veteran is also been determined to be eligible for Dependent's Educational Assistance under 38 U.S.C. Chapter 35.  

In March 2012 the Veteran's service representative requested an earlier effective date for the grant of SMC.  An April 2012 rating decision granted an earlier effective date, retroactive to December 13, 2008.  That decision has not been appealed.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is right handed. 

2.  From June 29, 2005, until February 27, 2007, the Veteran had no more than moderate median nerve impairment of the RUE, with sensory abnormalities and at times diminished strength and impaired reflexes.  

3.  Since February 28, 2007, the Veteran has had severe median nerve impairment with muscle atrophy in addition to his continuous tremor, pain, and sensory impairment but he does not have complete paralysis of any peripheral nerve in the RUE.  

4.  From June 29, 2005, until February 4, 2009, the Veteran had no more than moderate median nerve impairment of the LUE, with sensory abnormalities and at times diminished strength and impaired reflexes.  

5.  Since February 5, 2009, the Veteran has had severe median nerve impairment with loss of reflexes in addition to his continuous tremor, pain, and sensory impairment but he does not have complete paralysis of any peripheral nerve in the LUE. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for radiculopathy of the RUE from June 29, 2005, until February 27, 2007, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2011). 

2.  The criteria for a 50 percent rating, but no higher, for radiculopathy of the RUE effective from February 28, 2007, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2011).  

3.  The criteria for an initial 20 percent rating, but no higher, for radiculopathy of the LUE from June 29, 2005, until February 4, 2009, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2011). 

4.  The criteria for a 40 percent rating, but no higher, for radiculopathy of the LUE effective February 5, 2009, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial rating assigned upon granting service connection for radiculopathy of each upper extremity.  The Veteran was provided appropriate VCAA notice as to his claims for service connection for radiculopathy of each upper extremity by RO letter in August 2006.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs) and he declined the opportunity to testify in support of his claims.  Records of his award of Social Security Administration (SSA) disability benefits, effective in 2000, are on file.  His VA outpatient treatment (VAOPT) records are on file, as are voluminous private clinical records.  

The Veteran was afforded VA examinations for the claims for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This includes a recent March 2011 examination, pursuant to the remand portion of the February 2011 Board decision.  

In the 2011 Board remand it was requested that the examiner should indicate whether the disabilities of the upper extremities would be more appropriately characterized as myelopathy instead of radiculopathy.  The March 2011 examiner stated that the Veteran had a very complex medical history (as was noted by other private physicians) regarding his neck and upper extremities.  He had clear signs and symptoms of myelopathy, e.g., an unsteady gait, troubles with fine motor movement in his hands.  These myelopathic symptoms were clouded by his tremors of the upper extremities which also affected his hands and had nothing to do with his cervical spine.  He also had signs and symptoms of peripheral neuropathy, e.g., numbness in a glove and boot dermatomal distribution.  His history did not appear to be a picture of radiculopathy picture because he did not complained of pain in a dermatomal pattern in the upper extremities.  As to median nerve involvement and the carpal tunnel, he did not have positive findings for compression of the median nerve at the wrist.  His numbness and tingling involved the entire hand and suggested that the symptoms were from pathology in his neck.  The Board finds that this complies with the remand request.  

Even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, the Veteran does not challenge the competence of any examiner or the adequacy of any rating examination. 

This includes the VA examination in March 2011 which was conducted pursuant to the February 2011 Board remand.  That remand also instructed that the Veteran's additional VA outpatient treatment (VAOPT) records were to be obtained, and they are now on file.  Also, the RO was request that the Veteran identify all healthcare providers that have treated him for his radiculopathy of each upper extremity, and provide sufficient information, and if necessary authorization forms, to obtain such evidence.  This was done by RO letter RO letter dated February 10, 2011.  However, the Veteran did not respond by providing any such information.  In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA neurology examination in December 1999 the Veteran complained of that his cervical pain radiated into his RUE causing weakness and numbness of that extremity.  He had had cervical fusion in the early 1990s and had done well until 1995 when he developed radicular symptoms in his RUE.  On physical examination he had 90 percent strength in the right shoulder and normal strength in the left shoulder.  He had normal strength in the elbows and wrists, bilaterally, and in the left hand but there was 10 percent weakness of apposition of the right thumb.  It was noted that he had weakness of the right thumb due to nonservice-connected right carpal tunnel syndrome (CTS), which was the only abnormal finding.  

On VA spinal examination in December 1999 the Veteran had full range of motion and power of both shoulders.  The upper limbs were negative for any neurological deficiency and there was no muscle atrophy.  Sensation was normal and reflexes were equal in both upper extremities.  Grip strength was good.  The pertinent diagnosis was that there was no significant neurological deficit in the upper limbs or neck.  

On VA examination in October 2002, to determine whether the Veteran had diabetes, he reported having had significant numbness and tingling in his hands and feet for over 25 years.  On examination he had a slight intention tremor in the LUE but not the RUE.  Rapid alternating movements were intact.  There was no evidence of decreased sensation to monofilament touch in either of the upper or lower extremities.  

VAOPT records show that in November 2005 neurological evaluation of the Veteran's upper extremities revealed motor function was intact "except UE [upper extremities] intertrigenous 3-4/5 w/ ? atrophy."  Reflexes were not demonstrated throughout.  He had a course action tremor of the LUE on action.  In January 2006 he complained of some numbness, rather diffusely, in the left hand and possibly the entire arm, as well as some numbness in the right upper arm.  On examination pulses were normal in his arms.  There was no Tinel's sign over the carpal tunnels or at the elbows. He had a rhythmic tremor, on intention but not at rest, which was greater in the left hand than the right hand, and somewhat in the proximal arms.  Strength was probably normal, although not well tested, in his hands and arms due to tremulous movements.  There was no atrophy, clonus or fasciculations.  Deep tendon reflexes (DTRs) in the arms were at best 1+.  On sensory evaluation responses were inconsistent, and in a non-dermatomal pattern, with decrease to pin prick on various parts of the Veteran's body on the left side but otherwise felt to be within normal limits for light touch, pressure, position, vibration, stereognosis, and graphesthesia.  There was almost full range of motion of the shoulders and no pain.  In May 2006 he had pain in the neck, shoulders, and right arm.  

Private nerve conduction studies and an EMG in April 2006 were conducted by Dr. A. R. S., because the Veteran had neck pain, hand numbness, a history of porphyria, and neck surgery.  There was some concern that he had myelopathy, or radiculopathy, or distal entrapment.  In summary, most of the motor and sensory potentials were relatively preserved but there was some reduction of sensory potentials and, in particular, loss of sural sensory potentials.  This indicated a very slight interval progression of a polyneuropathy but the change was relatively mild or minor.  There was evidence of right ulnar nerve entrapment with some loss of sensory potential.  There was also evidence of a very mild right carpal tunnel entrapment with slight slowing of the median sensory potential but preservation of the distal motor latency, which was only borderline.  Right ulnar motor conduction across the elbow was normal.  Left median nerve conduction was markedly slowed, indicating a moderately severe carpal tunnel entrapment at the left wrist.  Needle examination of the RUE showed two abnormalities, moderately severe chronic denervation of the triceps in a C7 pattern, sparing the brachioradialis, indicating an old, chronic, stable abnormality; and new evidence of acute and active denervation of the flexor carpi ulnaris and the extensor indicis proprius, which were T1 innervated muscles, one being the radial nerve and the other the ulnar nerve, but these findings were, overall, rather mild.  

The conclusions were: (1) mild, distal, sensory axonal neuropathy, with some minimal progression; (2) preservation of the tibial motor system, distally; (3) mild right median mononeuropathy at the right, from carpal tunnel entrapment; (4) mild distal ulnar sensory neuropathy; (5) moderately severe left carpal tunnel entrapment at the wrist; (6) moderately severe, chronic, right C7 radiculopathy without interval change; and (8) mild right acute and active T1 radiculopathy.  The examining private physician commented that on comparison with past studies, there were many features that appeared to be largely stable over many years, e.g., generalized neuropathy, which had been ascribed to the Veteran's porphyria and his right C7 radiculopathy.  New features appeared to be the right T1 radiculopathy, primarily, and the progressive left carpal tunnel entrapment with the latter corresponding to reported symptoms of hand numbness.  The right T1 radiculopathy, while mild, correlated with the symptoms of pain in the RUE.  It was noted that the findings might indicate a component of some cervical cord compression.  

Later in April 2006 Dr. A. R. S. reported that the Veteran's case was difficult and complex because his underlying porphyria complicated all the analyses regarding the neurological issues.  Regarding the continuous left hand numbness, the Veteran had moderately severe carpal tunnel entrapment which could be surgically corrected and he was to be referred to a hand surgeon to salvage his left median nerve function.  The evidence of old damage on the right at C7 probably referred to where he had had prior surgery, and this was unchanged.  The new abnormality at T1 on the right, with very mild acute and active radicular changes, was probably causing his new symptoms of the right side of his neck and his right arm.  What was of greater concern was that the "tibial SEP" had been progressively, continuously, steadily worsening.  This appeared to be central in localization and, so, raised concern about a cervical cord lesion.  In view of his porphyria, caution had to be exercised in approaching any issue of cervical spine surgery.  If he was developing significant cord compression and radiculopathy it could result in severe neurological impingement which warranted monitoring and possible surgical intervention.  

On a neurological evaluation in July 2006 by Dr. D. R. P. it was reported that the Veteran had had progressive bilateral hand numbness for the past six months but his past progression of an intention tremor of his hands had improved dramatically over the past few months.  On examination there was a diffuse spasticity in all muscle groups in both upper extremities extending from the deltoids throughout the upper extremities.  Sensation to pin prick was intact throughout.  Reflexes appeared to be 1+ throughout the upper extremities.  C3-C4 decompression was recommended.  

In August 2006 the Veteran underwent a C3-C4 laminectomy and bilateral foraminotomy.  

On VA spinal examination in September 2006 it was reported that the Veteran was medically retired.  His claim file was reviewed.  He complained of pain, numbness, and weakness of both arms.  Repetitive motion increased the pain without any additional loss of motion.  There was a history of flare-ups without any additional loss of motion.  He had no history of acute, incapacitating episodes of neck pain in the past 12 months.  His first cervical surgery had been in 1993 (actually in 1994 consisting of C5-6 fusion) and his second was in September 2000.  Because of difficulty raising his arm, he had his third cervical spine surgery in August 2006.  He was not diabetic.  

On physical examination the Veteran had no deformity or pain of either shoulder.  Passively, abduction was to 145 degrees, adduction was to 100 degrees, external rotation was to 75 degrees, and internal rotation was to 90 degrees.  Power was 3+/5 and his muscle tone was good.  There was no muscle atrophy.  Active motion at the elbows, wrists, and hands was normal.  Grip was weak.  There was mild dullness of sensation to touch and dullness to pinprick, bilaterally.  Radial pulses were palpable, bilaterally.  He had full, active range of motion of all fingers and he could bring his fingertips to his palms.  Cervical spine X-rays revealed a laminectomy and spinal fusion with bilateral hardware implantation from C4 thru C7, with some fusion from C4 thru C6.  The diagnosis was limited cervical spine motion, and mild residual neurologic deficit in the upper limbs, with normal shoulders, arms, hands, and wrist.  

A report of an October 2006 neurological evaluation by Dr. C. E. W. was for evaluation and treatment of the Veteran's meylopathy, shoulder pain, and generalized upper extremity weakness following decompressive cervical and lumbar laminectomy.  The Veteran had difficulty clothing himself and could not reach above his head. He had bilateral shoulder pain and numbness or tingling of the hands.  His right shoulder pain sometimes radiated down the posterior aspect of his right arm, most notably in the right trapezius region.  His left shoulder was also beginning to bother him.  He had an intentional tremor with any attempt to work with his hands, most notably with fine motor coordination.  This had stabilized since his surgical intervention.  

On physical examination the Veteran had an essential tremor when attempting to use his hands.  He was unable to abduct his arms above 89 degrees.  Light touch sensation was diminished from C4 thru T1, worse on the right than the left.  Neurologically, from T2 thru T12 he was grossly intact.  DTRs of the biceps and triceps were zero (0), brachioradialis was 1+ on the left and 0 on the right.  Vibratory sensation was greatly diminished throughout the hands.  Strength was difficult to ascertain due to tremors and questionable full extent of effort.  However, deltoids were 4/5, biceps were 4+/5, triceps were 4/5, extension of both wrists was 4+/5, and bilateral grip strength was 4/5.  The pertinent diagnoses were bilateral shoulder pains, greater on the right, which appeared to be musculoskeletal and neuropathic; porphyria; an essential tremor; peripheral neuropathy; postoperative deconditioning of upper extremity strength; and cervical spine stenosis.  It was reported that this was a very complex case because the porphyria interfered with attempts to use medication to control pain.  

In an October 2006 report from Dr. L. M. E., it was stated that the Veteran was right handed.  Since his most recent cervical surgery he had had some increased sensation in the LUE where he had previously had numbness but there was no change in the right shoulder pain and right arm numbness. He had difficulty elevating both arms and had weakness in both hands.  An April 2006 had revealed, in part, mild right carpal tunnel syndrome (CTS) and mild ulnar neuropathy on the right; and moderately severe left CTS and moderately severe right C7 radiculopathy, and mild right T1 radiculopathy.  The neuropathy had been ascribed to porphyria.  On physical examination there was some weakness of grip in both hands, being 4/5.  "Opponens" was a little weaker on the left than the right, at 4 - 5.  Proximal strength in the shoulders was about 3+ to 4/5.  Biceps and triceps strength was 4/5, bilaterally.  There was decreased sensation to pin prick and light touch in the hands, extending up to the shoulder, greater on the left than the right.  Reflexes were absent in both upper extremities.  The diagnoses were status post multiple cervical surgeries for cord compression; porphyria; polyneuropathy; CTS, greater on the left than the right; multiple cervical radiculopathies secondary to neck disease; and a postural tremor.  Other than physical therapies not much could be done because of limitations with respect to usage of medications.  

Dr. D. R. P. reported in November 2006 that following the recent cervical surgery the Veteran had had the onset of a left arm tremor.  On neurological examination there was no weakness.  The Veteran was to continue in physical therapy.  

A report of a November 2006 neurological evaluation by Dr. C. E. W. noted that overall the Veteran's condition had slightly improved following his surgery.  He continued to have tremors and weakness of the upper extremities, and his bilateral shoulder pain was not as severe.  His tremor was slightly improved but was worse with activity, especially upon arm extension.  On examination range of motion of both shoulders was within functional limits, but left internal rotation caused discomfort in the trapezius.  However, both trapezius muscles were nontender, although there was tenderness of the right rhomboids and levator scapula.  Deltoid strength was 4+/5 on the right and 4/5 on the left.  Strength on external rotation was 4+/5.  Biceps strength was 5/5 and triceps strength was 4/5. Strength of wrist extension was 5/5 on the right and 4/5 on the left.  Strength of the intrinsic muscles of the hands was 4/5, bilaterally.  Dorsiflexion strength was 5-/5 on the right and 4+/5 on the left.  "EHL" strength was 5/5 on the right and 5-/5 on the left.  Brachioradialis DTRs were 2+, bilaterally, and biceps were 1+, bilaterally, but triceps DTRs were unobtainable.  A therapist was given new instructions to address, in pertinent part, upper extremity proximal strength.  The Veteran could not take muscle relaxants due to porphyria.  A report from that physician in December 2006 again noted physical examination findings and the impression was that the Veteran's cervical myalgias were improving; and other diagnoses were cervical myelopathy, porphyria, and an essential tremor.  

Dr. L. M. E. reported in February 2007 that the Veteran was having more numbness in his left hand than the right.  He had CTSs and various pinched nerves in his arms and legs.  He was developing more of a postural tremor, greater on the left, which made it very difficult to perform any activities with his arms.  He also had scapular pain, greater on the right.  On examination there was bilateral weakness of hand grip at about 4 to 4-/5.  Opponens were a bit weaker on the left as compared to 4-/5 on the right.  Proximal strength of the shoulders was 3+ to 4-/5.  Biceps and triceps strength was 4/5, bilaterally.  There was decreased sensation to pin prick in the hand, extending to the shoulders, greater on the left than the right.  Cerebellar examination revealed a postural tremor which now appeared to be more predominant on the left than the right.  On examination in June 2007 testing of strength in the upper extremities yielded findings essentially the same as in February 2007.  Reflexes were absent in the upper and lower extremities.  

A report of a February 2007 neurological evaluation by Dr. C. E. W. noted that the Veteran had had improvement in his essential tremor.  He had atrophy of the right forearm extensor mass, most notably in the extensor carpi ulnaris and radialis region but there was no tenderness or fasciculations.  Light touch sensation was decreased in the entire left arm from C4 to T1.  Shoulder range of motion was slightly diminished, bilaterally, but symmetrical and within functional limits.  Strength of all muscles tested in the upper extremities was 5/5.  

In June 2007 Dr. L. M. E. reported that the Veteran had left hand numbness.  He was being seen for an increasing tremor.  On examination hand grip strength was weakened, bilaterally, at 4 to 4-/5.  Opponens were weaker on the left, at 4-/5, compared to the right, at 4/5.  The shoulders were 3+ to 4-/5, bilaterally, and biceps and triceps strength were 4/5.  There was decreased pinprick from the hands to the shoulders.  Reflexes were absent in the upper extremities.  It was noted that he had cord compression or myelopathy in the past, with myelomalacia of the spinal cord which was stable.  His tremor could not be treated with medication because of his porphyria.  

An August 2007 report of an examination by Dr. S. M., for an evaluation as to a possible connection between the Veteran's headaches and his cervical spine disorder, noted that the Veteran had a considerable tremor and shaking of his arms and hands.  Both upper limbs were negative for any neurological deficiency, and grip strength was strong.  There was no muscle atrophy and sensation was normal.  

Dr. L. M. E. reported in November 2007 as well as in February and May 2008 that the Veteran reflexes continued to be absent in the upper and lower extremities.  

A report of a December 2007 neurological evaluation by Dr. C. E. W. noted that the Veteran continued to have upper extremity weakness, numbness, and tingling in the hands as well as stabbing pains in the shoulders, greater in the right shoulder.  On examination DTRs of the biceps and triceps were trace, bilaterally, but brachioradialis were 2+.  Light touch sensation in the hands was altered from C5 thru C8.  As to strength, the deltoids and triceps were 4/5; biceps were 5-/5, wrist extensions were 5-/5, intrinsic muscles of the hands were 4/5, and grip strength was 5/5.  The impressions included "paralysis" of the upper extremities due to myelopathy.  On examination in January 2008 it was reported that the Veteran's right trapezius was atrophied, when compared to the left and his right shoulder tended to hang slightly lower than the left. There was negative scapular winging.  Trapezius strength, however, was 5/5, but he was unable to abduct either shoulder.  Light touch sensation from C5 thru T1 was intact.  The impressions included upper extremity weakness due to myelopathy.  In April 2008 he reported that his tremor had become worse.  On examination light touch sensation from C5 thru T1 was intact but the right trapezius muscle remained atrophied.  There was a loss of 10 degrees of internal and external rotation of each shoulder.  DTRs of both triceps were unobtainable.  The impressions included atrophy of the right trapezius due to myelopathy. 

Dr. S. K. reported in August 2008 that the Veteran had bilateral upper extremity weakness and was unable to lift either arm above his head.  

On VA spinal examination in December 2008 it was reported that the Veteran had had four cervical surgeries.  He complained of neck pain that went down both arms, with associated weakness.  His ability to lift with both hands had decreased.  He did not bring a cane to the examination but reported that he did not lift anything.  When also considering the impact on his lower extremities, his activities of daily living were limited.  He had no acute incapacitating episodes.  He complained of constant numbness of the hands.  However, on examination he had no discomfort or radiation of pain into his arms with movement of the neck.  Sensation to monofilament and vibration was decreased in both upper extremities.  Reflexes were decreased in the upper extremities.  Grip and general motor strength in the upper extremities was 4/5.  The pertinent diagnoses were mild bilateral upper extremity motor and sensory peripheral neuropathy, and mild bilateral upper extremity radiculopathy.  

On VA psychiatric examination in December 2008 the Veteran reported that control and strength in each arm had diminished with each of his cervical spine surgeries.  On examination he had a resting tremor which he reported had begun after his cervical spine surgeries and became worse after each surgery.  On psychological testing his highest clinical scale was associated with severe somatic symptoms.  It was felt that he would likely spend a significant psychological energy focusing on his physiological symptoms, as opposed to addressing any potential psychological stressors.  The presentation was consistent with a person who had health concerns that were initiated, exacerbated, and/or sustained by psychological factors.  

Also on file are printouts of information submitted by the Veteran and obtained from an internet website.  

Dr. L. M. E. reported in February 2009 the Veteran was still having problems with pain in his arms, greater in the left than the right arm.  On examination grip strength was 4 to 4-/5, on the left, and 4+/5 on the right.  Shoulder strength was symmetrical at 3+.  Deltoids and triceps strength were 4/5.  Sensory examination revealed decreased pinprick from the calves to the toes, bilaterally.  No abnormal sensory findings of the upper extremities were reported.  Reflexes were absent throughout.  

VA Form 21-4192, Employment Information, of August 2009 shows that the Veteran worked for Ford Motor Company from January 1968 until he retired in November 2000.  In October 2009 it was reported that he had taken medical retirement because he was unable to perform his duties.  In a letter from the Veteran to the Ford Motor Company he indicated that he was retiring due to impairment from his spinal condition. 

In October 2009 the Veteran's wife and eldest son, an attorney, reported that, in pertinent part, he had a tremor so severe that he could not use his hands effectively and was unable to write legibly.  He had constant neuropathic pain from myelopathy.  He could no longer grab or hold on to most objects and lacked fine motor skills.  He had lost most muscle tone and nerve conduction in his upper extremities.  

Also in October 2009 the Veteran's physical therapist reported that the Veteran's overall condition had deteriorated steadily over the last nine years to the point that his fine motor skills were very limited, bilaterally.  He had decreased grip strength and it was estimated that he could only lift 5 lbs. with either hand.  He had significantly reduced range of motion of both upper extremities and was unable to raise his arms above shoulder levels.  

On VA peripheral nerve examination on March 10, 2011, the Veteran's claim file was reviewed.  The Veteran stated that he had significant numbness in both hands which caused him to often drop things.  He also complained of weakness in his arms.  He had a tremor in both upper extremities, which had been present since the 1980s.  He was unable to write his name and could not "do up" his buttons because of the tremor.  He had pain that radiated down both arms, into the hands.  He also had an unsteady gait.  His course had progressively worsened, despite taking medication.  It was reported that despite his unsteady gait he had no mobility problems.  In both upper extremities he had tremors, numbness, paresthesias, dyesthesias, and pain.  He had numbness with tingling down both arms into his hands.  

On physical examination all reflexes were obtained at appropriate sites in the upper and the lower extremities and all reflexes were 1+.  He had decreased sensation to vibration, pain, pin prick, position sensation, and light touch along the entire length of each arm but no dyesthesias, in the distribution of C4 through T1.  As to strength, he had active movement against full resistance on flexion and extension of each wrist and each elbow, abduction and flexion of the fingers, and thumb opposition.  He had active movement against full resistance on flexion and extension at each knee, each hip, and each ankle, as well as extension of both great toes.  As to any other motor impairment, he had a significant and continuous tremor of each upper extremity with any active motor movement.  His muscle tone was normal.  There was no muscle atrophy.  He had an unsteady gait and was unable to perform tandem gait.  There were no fasciculations.  He had negative carpal compression.  

The diagnosis was cervical spine degenerative disc disease with myelopathy with associated upper extremity impairment with nerve dysfunction of neuritis and neuralgia but no paralysis.  He had decreased manual dexterity, decreased strength, and upper extremity pain.  As to the effect on his usual daily activities, all activities that required coordinated movements of the hands were affected.  

The examiner reported, as have other physicians, that the Veteran had a complex medical history as to his neck and upper extremities.  He had clear signs and symptoms of myelopathy, e.g., an unsteady gait, troubles with fine motor movement in his hands.  These myelopathic symptoms were clouded by his tremors of the upper extremities which also affected his hands and had nothing to do with his cervical spine.  He also had signs and symptoms of peripheral neuropathy, e.g., numbness in a glove and boot dermatomal distribution.  His history did not appear to be a picture of radiculopathy because he did not complained of pain in a dermatomal pattern in the upper extremities.  As to median nerve involvement and the carpal tunnel, he did not have positive findings for compression of the median nerve at the wrist.  His numbness and tingling involved the entire hand and suggested that the symptoms were from pathology in his neck.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Rating Criteria

As to schedular ratings for peripheral neuropathy of each upper extremity, under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115"). 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Cranial or peripheral neuralgia is characterized usually by a dull and intermittent pain in the typical nerve distribution, is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe, incomplete paralysis.  38 C.F.R. § 4.123.  

38 C.F.R. § 4.123 provides that cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral neuropathy the term ''incomplete paralysis'' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis of each nerve.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  

Mild incomplete paralysis of the musculocutaneous nerve, the circumflex nerve or the long thoracic nerve, affecting either the major (dominant) or minor extremity, warrants a noncompensable rating.  38 C.F.R. § 4.124a, DCs 8517, 8518, 8519.  

Mild incomplete paralysis of the median or the ulnar nerve, affecting either the major (dominant) or minor extremity, warrants a 10 percent rating.  38 C.F.R. § 4.124a, DCs 8515, 8516.  

Mild incomplete paralysis of the upper radicular nerve group (5th and 6th cervicals) or the middle radicular nerve group, the lower radicular nerve group or all radicular nerve groups or the musculospiral (radial nerve) nerve, affecting either the major (dominant) or minor extremity, warrants a 20 percent rating.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8513.  

A 10 percent evaluation is warranted for moderate incomplete paralysis of the musculocutaneous, circumflex or long thoracic nerve, affecting either the major or minor extremity.  38 C.F.R. § 4.124a, DCs 8517, 8518, 8519.  

A 20 percent evaluation is warranted for moderate incomplete paralysis of the musculospiral (radial), median or ulnar nerve if affecting the minor extremity.  38 C.F.R. § 4.124a, DCs 8514, 8515, 8516.  

A 30 percent evaluation is warranted for moderate incomplete paralysis of the musculospiral (radial), median or ulnar nerve if affecting the major extremity.  38 C.F.R. § 4.124a, DCs 8514, 8515, 8516.  

A 30 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups, if affecting the minor extremity.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8513.  

A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups, if affecting the major extremity. 38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8513.  

Severe incomplete paralysis of the upper radicular group, middle radicular group, lower radicular group, radial or the median nerve warrants a 40 percent rating if affecting the minor upper extremity, and 50 percent if affecting the major upper extremity.  Sixty (60) percent is warranted for complete paralysis of the minor upper extremity and 70 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8514, and 8515.  

Severe incomplete paralysis of all radicular nerve groups of the minor upper extremity warrants a 60 percent rating and 70 percent if affecting the major upper extremity.  Complete paralysis of the minor upper extremity warrants an 80 percent rating and 90 percent if affecting the major upper extremity.  38 C.F.R. § 4.124a, DC 8513.  

Severe incomplete paralysis of the musculocutaneous nerve or the long thoracic nerve of the major or minor upper extremity or complete paralysis of the minor upper extremity warrants a 20 percent rating, and 30 percent is warranted for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, DCs 8517 and 8519.  

Severe incomplete paralysis of the ulnar nerve of the minor upper extremity warrants a 30 percent rating and 40 percent if affecting the major upper extremity.  Complete paralysis of the minor upper extremity warrants a 50 percent rating and 60 percent if affecting the major upper extremity.  38 C.F.R. § 4.124a, DC 8516.  

Severe incomplete paralysis of the circumflex nerve of the minor upper extremity warrants a 20 percent rating and 30 percent if affecting the major upper extremity.  Complete paralysis of the minor upper extremity warrants a 40 percent rating and 50 percent if affecting the major upper extremity.  38 C.F.R. § 4.124a, DC 8518.  

Complete paralysis of the upper radicular nerves, the middle radicular nerves, the lower radicular nerves, the musculospiral (radial), and the median nerve warrants a 70 percent rating if affecting the major extremity and a 60 percent rating is affecting the minor extremity.

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Analysis

The Board notes that there is a question of whether the Veteran has carpal tunnel syndrome (CTS) of each upper extremity.  He does have porphyria which also complicates his disability picture but he is not service-connected for either CTS or porphyria.  

Carpal tunnel syndrome is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).   

"'Neuropathy' is defined as 'a functional disturbance or pathological change in the peripheral nervous system.... Known etiologies include complications of other diseases (such as diabetes or porphyria).'  Dorland's Illustrated Medical Dictionary 1287 (31st ed. 2007) [hereinafter Dorland's].  'Peripheral neuropathy' is defined as the 'neuropathy of several peripheral nerves simultaneously.'  Id. at 1288, 1513."  Delisio v. Shinseki, No. 09-0404, slip op., footnote 1 (U.S. Vet. App. Aug. 24, 2011) (25 Vet. App. 45 (2011)).  

Myelopathy is a general term denoting functional disturbances and/or pathological changes in the spinal cord.  Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  

While the Veteran's porphyria is not service-connected, the symptoms are shown to be intermingled with the neurologic symptoms of the service-connected upper extremities to such an extent that they cannot be separated for rating purposes.  Similarly, the recent March 2011 VA examination found that, as to CTS, the Veteran did not have positive findings of median nerve compression at the wrist and, so, his sensory symptoms involved the entire hands (and, apparently, not just the median nerve distribution) and so were associated with the service-connected disability of the neck.  Stated in other terms, because of the complexity as to the etiology of the Veteran's neurological signs and symptoms, the Board will consider all neurologic symptoms in each upper extremity to be due to service-connected disability for rating purposes.  

Because in response to the query posed in the February 2011 Board remand, the March 2011 VA examiner indicated that the Veteran's clinical picture was more consistent with myelopathy than radiculopathy, the Board will consider the application of 38 C.F.R. § 4.124a, Diagnostic Code 8010 which provides for a minimum rating of 10 percent for myelitis.  38 C.F.R. § 4.124a provides that disabilities, including myelitis, may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is given to, in pertinent part, psychiatric manifestations, complete or partial loss of use of one or more extremities, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, ratings are made by comparison to mild, moderate, severe, or complete paralysis of peripheral nerves.  

38 C.F.R. § 4.124a, Diagnostic Code 8010, myelitis, provides for a minimum 10 percent rating.  A note to 38 C.F.R. § 4.124a, provides that for the minimum rating for residuals under diagnostic codes 8000-8025, there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

Here, as noted, the Veteran is already in receipt of disability ratings for service-connected psychiatric disability (rated 70 percent disabling), for cervical spine disability (rated 30 percent disabling), neurological impairment of the right lower extremity (rated 20 percent disabling, based on peripheral nerve impairment), neurological impairment of the left lower extremity (rated 20 percent disabling, based on peripheral nerve impairment), and cephalgia (rated noncompensably disabling).  And all of these are associated with the Veteran's service-connected cervical spine pathology, including postoperative residuals, which now is deemed to include myelopathy.  Accordingly, the appropriate means to evaluate the current disabilities of the upper extremities is to evaluate them on the basis of peripheral nerve involvement (in the same manner that the service-connected disabilities of the lower extremities have been evaluated).  

It is undisputed that the Veteran is right handed and, so, the RUE is his dominant upper extremity; and, so, his LUE is his minor upper extremity.  The current ratings encompass mild impairment of each upper extremity prior to March 10, 2011, and moderate impairment of each upper extremity since March 10, 2011.  Thus, the issues before the Board are whether he had moderate, or more, impairment of the median or any other peripheral nerve of either extremity prior to March 10, 2011, and whether he has had severe or complete impairment the median or any other peripheral nerve of either upper extremity since then.  

Right Upper Extremity Radiculopathy
Rated 10 percent Prior to and 30 percent Since March 10, 2011

In this case the Veteran's disability of the RUE has been consistently manifested by varying forms of sensory disturbance.  Other neurologic findings have fluctuated but the sensory abnormalities alone would warrant the 10 percent rating which has been in effect since service connection was granted effective June 29, 2005.  However, the evidence also shows that in addition to sensory abnormalities he has at various times had other impairment, including impairment of strength and depressed reflexes.  While a November 2005 VAOPT record noted that reflexes were not demonstrated, testing only two month later, in January 2006 found that he did have reflexes, although depressed.  

Given the sensory abnormalities, tremor of the RUE, and at varying times impaired strength and reflexes, the Board is of the opinion that the evidence more closely approximates a rating for moderate neurological impairment of the medial nerve since the effective date of the grant of service connection of June 29, 2005.  Thus, a rating of 30 percent for moderate impairment is warranted from June 29, 2005, for the service-connected neurological disability of the RUE.  However, the evidence prior to February 28, 2007, did not show severe impairment with such findings as muscle atrophy or consistent evidence of loss of reflexes.  

On the other hand, in the judgment of the Board, a 50 percent rating is warranted for severe neurological impairment of the RUE since February 28, 2007, because this is when atrophy in the RUE, in the right forearm, is first shown.  Under 38 C.F.R. § 4.123, when there is a loss of reflexes or muscle atrophy together with sensory disturbance and constant pain, a maximum rating for severe incomplete paralysis is warranted.  The Board is aware that following February 28, 2007, a subsequent evaluation in August 2007 found no muscle atrophy but, on the other hand, another evaluation in January 2008 again found atrophy, of the right trapezius.  Moreover, in April 2008 it was again noted that the right trapezius muscle remained atrophied.  Likewise, while the recent 2011 VA examination found no muscle atrophy, it was noted that his impairment of motor function was now of such severity that he often dropped things, was unable to write his own name, and could not fasten buttons.  These findings continue to represent severe impairment.  

The next higher rating of 70 percent for complete paralysis of the RUE is not warranted.  In this regard, the Board has considered the statements from the Veteran's wife, son, who is an attorney.  They are competent to attest what they can visually ascertain and the Board finds this lay evidence, and that of the Veteran as to his symptoms, to be credible.  See generally Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed.Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  This evidence demonstrates that the Veteran has pain, lost muscle tone, cannot hold or grab objects, write legibly and shows that he has a loss of fine motor skills.  However, these manifestations are encompassed in severe impairment under 38 C.F.R. § 4.123 (stating that loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, demonstrates severe impairment.  

The next higher rating for complete paralysis of the upper radicular group there would have to be a loss of, or severely affected, motion of the shoulders and elbows without affecting movements of the hands and wrists.  For the middle radicular group there would have to be a loss of, or severely affected, motion in adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist.  For the lower radicular group there would have to be paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, or substantial loss of use of hand.  For the radial nerve there would have to be drop of hand and fingers, the wrist and fingers perpetually flexed, the thumb adducted and falling within the line of the outer border of the index finger; an inability to extend the hand at the wrist, and inability to extend proximal phalanges of fingers, extend thumb, or make lateral movements of wrist; weakness of supination of the hand, extension and flexion of elbow; loss of synergic motion of extensors seriously impairing hand grip; with total paralysis of the triceps occurs only as a greatest rarity.  For complete paralysis of the median nerve there would have to be inclination of the hand to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 U.S.C.A. § 4.124, DCs 8510 8511, 8512, 8514, 8515.  

However, the clinical findings for complete paralysis of the upper radicular nerve group, middle radicular nerve group, lower radicular nerve group, the radial nerve, and the median nerve of the major extremity are not shown.  Because there has never been complete paralysis of the RUE, or indeed evidence that the disability is of such severity as to equate with complete paralysis, a rating of 70 percent is not warranted.  In this regard, the Board acknowledges the evidence that the Veteran has loss of fine motor function, as attested by the lay statements submitted in support of claim, and that this is of such an extent that he is unable to fasten buttons.  Nevertheless, this does not equate to complete paralysis of the RUE.  

In sum, a 30 percent rating is warranted for no more than moderate incomplete paralysis from June 29, 2005, until February 27, 2007, for the service-connected RUE neurological disability and no more than a 50 percent rating is warranted for severe neurological impairment beginning February 28, 2007.   

Left Upper Extremity Radiculopathy
Rated 10 percent Prior to and 20 percent Since March 10, 2011

As with the Veteran's RUE, in this case the Veteran's disability of the LUE has been consistently manifested by varying forms of sensory disturbance.  Other neurologic findings have fluctuated but, as with the RUE, the sensory abnormalities of the LUE alone would warrant the 10 percent rating which has been in effect since service connection was granted effective June 29, 2005.  However, the evidence also shows that in addition to sensory abnormalities he has at various times has other impairment, including impairment of strength and depressed reflexes.  

Given the sensory abnormalities, tremor of the LUE, and at varying times impaired strength and reflexes, the Board is of the opinion that the evidence more closely approximates a rating for moderate neurological impairment of the medial nerve since the effective date of the grant of service connection of June 29, 2005.  Thus, a rating of 20 percent for moderate impairment is warranted from June 29, 2005, for the service-connected LUE neurological disability.  However, the evidence prior to February 5, 2009, did not show severe impairment with such findings as either muscle atrophy or consistent evidence of loss of reflexes.  

In the judgment of the Board, a 40 percent rating is warranted for severe neurological impairment of the LUE since February 5, 2009, because this is when loss of reflexes in the LUE is first shown.  Under 38 C.F.R. § 4.123, when there is a loss of reflexes or muscle atrophy together with sensory disturbance and constant pain, a maximum rating for severe incomplete paralysis is warranted.  

In this regard, while the recent 2011 VA examination found that reflexes were present, but diminished, it was noted that his impairment of motor function was now of such severity that he often dropped things and could not fasten buttons.  These findings continue to represent severe impairment.  

However, the clinical findings for complete paralysis (as described above) of the upper radicular nerve group, middle radicular nerve group, lower radicular nerve group, the radial nerve, and the median nerve of the minor extremity are not shown.  The Board acknowledges the evidence that the Veteran has loss of fine motor function, as attested by the credible lay statements submitted in support of his claim, and that this is of such an extent that has weakness and loss of fine motor skills, such as being unable to fasten buttons.  However, because there has never been complete paralysis of the LUE, or indeed evidence that the disability is of such severity as to equate with complete paralysis, a rating of 60 percent for complete paralysis of the LUE is not warranted.  

In sum, a 20 percent rating is warranted for moderate incomplete paralysis from June 29, 2005, until February 4, 2009, for the service-connected neurological disability of the LUE and a 40 percent rating is warranted for severe neurological impairment beginning February 5, 2009.   

To the extent that increased rating are warranted, as discussed herein, the evidence is in equipoise and, so, all doubt is resolved in favor of the Veteran.  However, as to whether higher ratings are warranted, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; see also Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  The symptoms shown are not exceptional or unusual for a peripheral nerve disability.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain and loss of motion as well as signs and symptoms of both motor and sensory impairment, as are the durations of any incapacitating episodes stemming from the service-connected cervical spine disorder.  

Comparing the Veteran's current disability levels and his symptoms to the Rating Schedule, the disability ratings assigned are contemplated by the Rating Schedule and, so, the assigned schedule ratings are adequate.  With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected radiculopathy of either upper extremity.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

Accordingly, the Board finds that the severity, for rating purposes, of the Veteran's disabilities of the upper extremities are sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board finds that since the effective date for service connection for the Veteran's service-connected radiculopathy of each upper extremity, those disorders have not been more disabling than the ratings assigned herein for each relevant time frame and, so, the ratings cannot be further "staged" because these ratings represent the greatest levels of functional impairment attributable to the service-connected disabilities during those time periods.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating of 30 percent, but no higher for radiculopathy of the RUE from June 29, 2005, until February 27, 2007, is granted, subject to applicable law and regulations governing the award of monetary benefits.   

A rating of 50 percent, but no higher, for radiculopathy of the RUE since February 28, 2007, is granted, subject to applicable law and regulations governing the award of monetary benefits. 

An initial rating of 20 percent, but no higher, for radiculopathy of the LUE from June 29, 2005, until February 4, 2009, is granted, subject to applicable law and regulations governing the award of monetary benefit.

A 40 percent rating, but no higher, for radiculopathy of the LUE since February 5, 2009, is granted, subject to applicable law and regulations governing the award of monetary benefits. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


